ORDER
Keri Burr sought leave to proceed in forma pauperis for a suit against the FBI under the Freedom of Information Act, 5 U.S.C. § 552. The district court denied leave and dismissed the complaint, reasoning that Burr’s stated belief that the FBI maintains the records she seeks is factually frivolous, and that as a consequence her *538complaint is too insubstantial to establish federal jurisdiction. We affirm the dismissal.
In 2003, Burr filed a FOIA request with the FBI requesting any records the agency might have relating to either her or to a bomb-threat investigation purportedly initiated by a NFL player. Accordingly to Burr, both the football player and his wife have stalked her in the past. The FBI denied the existence of any relevant records, and Burr filed an appeal with the Office of Information and Privacy in the Department of Justice, which affirmed the FBI’s response. Burr then submitted her FOIA complaint to the district court, naming as a defendant the DOJ official who ruled on her administrative appeal.
The district court correctly recognized that subject matter jurisdiction does not exist, even for a claim arising under federal law, when the allegations in the complaint are so frivolous as to be insubstantial. Turner/Ozanne v. Hyman/Power, 111 F.3d 1312, 1316-17 (7th Cir.1997); LaSalle National Trust, N.A. v. ECM Motor Co., 76 F.3d 140, 143 (7th Cir.1996). A complaint is frivolous if “the facts alleged rise to the level of the irrational or wholly incredible.” Alston v. DeBruyn, 13 F.3d 1036, 1039 (7th Cir.1994)(quoting Denton v. Hernandez, 504 U.S. 25, 33, 112 S.Ct. 1728, 118 L.Ed.2d 340 (1992)). We agree with the district court that the facts alleged by Burr are so insubstantial that it is appropriate to deny her petition for leave to proceed in forma pauperis, and to dismiss her complaint.
Affirmed